November 6, 2014




                                  JUDGMENT

                  The Fourteenth Court of Appeals
 UNIVERSITY OF TEXAS M.D. ANDERSON CANCER CENTER, Appellant

NO. 14-14-00214-CV                           V.

                         NEVINE ELTONSY, Appellee
                      ________________________________

        This cause, an appeal from the trial court’s order signed February 25, 2014
denying appellant University of Texas MD Anderson Cancer Center’s First
Amended Plea to the Jurisdiction, was heard on the transcript of the record. We
have inspected the record and find error in the judgment. We therefore order the
trial court’s order REVERSED and REMAND the cause

(a)   with instructions to the trial court to dismiss with prejudice Eltonsy’s claims
      that MD Anderson

      (i)     committed gender discrimination in setting her pay,

      (ii)    committed gender discrimination in terminating her employment, or

      (iii)   engaged in sexual harassment, and

(b)   for proceedings in accordance with this court’s opinion.

      We further order that all costs incurred by reason of this appeal be paid by
appellee Nevine Eltonsy.

      We further order this decision certified below for observance.